Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 1 of 9 Page ID #:79
  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
  10 PERLA MAGENO                                CASE NO:
                                                 2:19−cv−06473−DSF−FFM
  11                  Plaintiff(s),

  12         v.                                  ORDER SETTING SCHEDULING
       DAVIDSTEA USA INC. , et al.               CONFERENCE
  13
                                                 Monday, November 18, 2019 at 11:00
  14                                             AM
  15                Defendant(s).

  16
  17
  18        READ THIS ORDER CAREFULLY. IT DIFFERS IN SOME RESPECTS
  19                                  FROM THE LOCAL RULES.
  20         This case has been assigned to Judge Dale S. Fischer. This matter is set for
  21    a scheduling conference on the above date. If plaintiff has not already served the

  22    operative complaint on all defendants, plaintiff shall promptly do so and shall file

  23    proofs of service within three days thereafter. Defendants also shall timely serve

  24    and file their responsive pleadings and file proofs of service within three days

  25    thereafter. For record−keeping purposes, the Court will dismiss all remaining
  26    fictitiously−named defendants (i.e., those who have not been named) at the
  27    scheduling conference. The Court will also set a date by which motions to amend
  28    the pleadings or add parties must be heard.

                                               −1−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 2 of 9 Page ID #:80
  1
            The conference will be held pursuant to Rule 16(b) of the Federal Rules of
  2    Civil Procedure (hereafter referred to as “Rule __”). The parties are reminded of
  3    their obligations under Rule 26(a)(1) to disclose information (without awaiting a
  4    discovery request), and under Rule 26(f) to confer on a discovery plan not later

  5    than 21 days before the scheduling conference and to file a “Joint Rule 26(f)
  6    Report” with the Court not later than 14 days after the conference. Paper
  7    Chambers copies of the Joint Rule 26(f) Report must be delivered to
  8    Judge Fischer’s box across from the Clerk’s office on the fourth floor
  9    of the First Street Courthouse. Paper Chambers copies must be
  10   “blue−backed,” with the title of the document on the lower right hand
  11   corner of the “blue−back,” and must be “two−hole punched” at the top.
  12   Paper Chambers copies must be submitted no later than noon on the day

  13   after the e−filing. Failure to comply with the following requirements or to
  14   cooperate in the preparation of the Joint Rule 26(f) Report may lead to
  15   the imposition of sanctions.
  16        The Court encourages counsel to agree to begin to conduct discovery
  17   actively before the Scheduling Conference. At the very least, the parties shall

  18   comply fully with the letter and spirit of Rule 26(a) and thereby obtain and

  19   produce most of what would be produced in the early stage of discovery,

  20   because at the Scheduling Conference the Court will impose strict deadlines
  21   to complete discovery.
  22        This Court does not exempt parties appearing in propria persona from
  23   compliance with any of the Local Rules, including Local Rule 16. “Counsel,”
  24   as used in this order, includes parties appearing in propria persona.

  25        1.   Joint Rule 26(f) Report

  26        The Joint Rule 26(f) Report, which shall be filed not later than 7 days
  27   before the scheduling conference, shall be drafted by plaintiff (unless the parties
  28   agree otherwise), but shall be submitted and signed jointly. “Jointly” contemplates

                                              −2−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 3 of 9 Page ID #:81
  1
       a single report, regardless of how many separately−represented parties there are.
  2    The Joint Rule 26(f) Report shall specify the date of the scheduling conference on
  3    the caption page. It shall report on all matters described below, which include
  4    those required to be discussed by Rule 26(f) and Local Rule 26:

  5         a.   Statement of the case: a short synopsis (not to exceed two pages) of
  6              the main claims, counterclaims, and affirmative defenses.
  7         b.   Subject matter jurisdiction: a statement of the specific basis of federal
  8              jurisdiction, including supplemental jurisdiction.
  9         c.   Legal issues: a brief description of the key legal issues, including any
  10             unusual substantive, procedural, or evidentiary issues.
  11        d.   Parties, evidence, etc.: a list of parties, percipient witnesses, and key
  12             documents on the main issues in the case. For conflict purposes,

  13             corporate parties must identify all subsidiaries, parents, and affiliates.
  14        e.   Damages: the realistic range of provable damages.
  15        f.   Insurance: whether there is insurance coverage, the extent of
  16             coverage, and whether there is a reservation of rights.
  17        g.   Motions: a statement of the likelihood of motions seeking to add

  18             other parties or claims, file amended pleadings, transfer venue, etc.

  19        h.   Manual for Complex Litigation: whether all or part of the procedures

  20             of the Manual for Complex Litigation should be utilized.
  21        i.   Status of Discovery: a discussion of the present state of discovery,
  22             including a summary of completed discovery.
  23        j.   Discovery Plan: a detailed discovery plan, as contemplated by Rule
  24             26(f), including the identity of all anticipated deponents and dates by

  25             which their depositions are to be completed (if possible), anticipated

  26             written discovery requests, including requests for admission,
  27             document requests, and interrogatories, and a schedule for completion
  28             of all discovery. State what, if any, changes in the disclosures under

                                              −3−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 4 of 9 Page ID #:82
  1
                Rule 26(a) should be made, the subjects on which discovery may be
  2             needed and whether discovery should be conducted in phases or
  3             otherwise be limited, whether applicable limitations should be
  4             changed or other limitations imposed, and whether the Court should

  5             enter other orders. A statement that discovery will be conducted as to
  6             all claims and defenses, or other vague description, is not acceptable.
  7        k.   Discovery cut−off: a proposed discovery cut−off date. N.B. This
  8             means the final day for completion of discovery, including resolution
  9             of all discovery motions.
  10       l.   Expert discovery: proposed dates for expert witness disclosures
  11            (initial and rebuttal) and expert discovery cut−off under Rule 26(a)(2).
  12       m.    Dispositive motions: description of the issues or claims that any

  13            party believes may be determined by motion for summary judgment
  14            or motion in limine.
  15       n.   Settlement/Alternative Dispute Resolution (ADR): a statement
  16            of what settlement discussions or written communications have
  17            occurred (excluding any statement of the terms discussed) and a

  18            statement selecting on of the three ADR Procedures specified in Local

  19            Rule 16−15.4 and indicating when the ADR session should occur.

  20            NOTE: If counsel have received a Notice to Parties of Court−Directed
  21            ADR Program (form ADR−08), the case presumptively will be referred
  22            to the Court Mediation Panel or private mediation (at the parties
  23            expense). The parties may not choose a settlement conference before
  24            the magistrate judge. No case will proceed to trial unless all parties,

  25            including an officer (with full authority to settle the case) of all

  26            corporate parties, have appeared personally at an ADR proceeding.
  27       o.   Trial estimate: a realistic estimate of the time required for trial
  28            and whether trial will be by jury or by court. Each side should

                                             −4−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 5 of 9 Page ID #:83
  1
                specify (by number, not by name) how many witnesses it
  2             contemplates calling. If the time estimate for trial given in the Joint
  3             Rule 26(f) Report exceeds four court days, counsel shall be prepared
  4             to discuss in detail the estimate.

  5        p.   Trial counsel: the name(s) of the attorney(s) who will try the case.
  6        q.    Independent Expert or Master: whether this is a case where the Court
  7             should consider appointing a master pursuant to Rule 53 or an
  8             independent scientific expert. (The appointment of a master may be
  9             especially appropriate if there are likely to be substantial discovery
  10            disputes, numerous claims to be construed in connection with a
  11            summary judgment motion, a lengthy Daubert hearing, a resolution
  12            of a difficult computation of damages, etc.)

  13       r.   Timetable: complete the Schedule of Pretrial and Trial Dates form
  14            attached as Exhibit A to this Order and attach it to the Joint Rule
  15            26(f) Report. The entries in the “Weeks Before Trial” column reflect
  16            what the Court believes are appropriate for most cases and will allow
  17            the Court to rule on potentially dispositive motions sufficiently in

  18            advance of the pretrial conference. The form is designed to enable

  19            counsel to ask the Court to set different (earlier) last dates by which

  20            the key requirements must be completed. Counsel should take care to
  21            leave sufficient time between the close of discovery and the last hearing
  22            date for motions. Each side should write in the month, day, and year it
  23            requests for each event. E.g., for the expert discovery cut−off it might
  24            “be “10/7/08” for plaintiff and 10/28/08” for defendant, if they cannot

  25            agree. At the conference, the Court will review this form with counsel.

  26            Each entry proposing Court dates shall fall on a Monday, except the trial
  27            date, which is a Tuesday. Counsel should ensure that requested dates do
  28            not fall on a holiday. In appropriate cases the Court will order different

                                             −5−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 6 of 9 Page ID #:84
  1
                 dates after it hears counsel. The discovery cut−off date is the last day by
  2              which all depositions must be completed, responses to previously-served
  3              written discovery must be provided, and motions concerning discovery
  4              disputes must be heard. The cut−off date for motions is the last date

  5              on which motions may be heard, not filed. The Court is not likely
  6              to continue this date, and will not do so unless the trial date is also
  7              continued.
  8        s.    Other issues: a statement of any other issues affecting the status or
  9              management of the case (e.g., unusually complicated technical or
  10             technological issues, disputes over protective orders, extraordinarily
  11             voluminous document production, non−English speaking witnesses,
  12             ADA−related issues, discovery in foreign jurisdictions, etc.) and any

  13             proposals concerning severance, bifurcation, or other ordering of
  14             proof.
  15       The Joint Rule 26(f) Report should set forth the above−described information
  16   under section headings corresponding to those in this Order.
  17       2.    Scheduling Conference

  18       Scheduling conferences will be held in the First Street Courthouse,

  19   Courtroom 7D, 350 W. 1st Street. Counsel shall comply with the following:

  20       a.    Participation: The lead trial attorney must attend the scheduling
  21             conference, unless excused by the Court for good cause shown in
  22             advance of the scheduling conference. When seeking permission not
  23             to attend, lead counsel must identify the person who will appear by
  24             name and bar number, and specify that person’s involvement in the

  25             case. The Court may choose to postpone the scheduling conference

  26             rather than to permit counsel other than lead counsel to attend. Local
  27             counsel may not appear at a scheduling conference in place of lead
  28             counsel. Counsel should not purport to be “co−lead” counsel as a

                                              −6−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 7 of 9 Page ID #:85
  1
                     means of avoiding this requirement.
  2            b.    Continuance: A continuance of the scheduling conference will be
  3                  granted only for good cause.
  4            3.    Notice to be Provided by Counsel

  5            Plaintiff’s counsel or, if plaintiff is appearing pro se, defendant’s counsel,
  6    shall provide this Order to any parties who first appear after the date of this Order
  7    and to parties who are known to exist but have not yet entered appearances.
  8            4.    Disclosure to Clients
  9            Counsel are ordered to deliver to their respective clients a copy of this Order
  10   and of the Court’s trial order, which will contain the schedule that the Court sets at
  11   the scheduling conference.
  12           5.    Court’s Website

  13           Copies of this and all other orders of this Court that may become applicable
  14   to this case are available on the Central District of California website, at
  15   www.cacd.uscourts.gov, under “Judge’s Procedures and Schedules.” Copies
  16   of the Local Rules are available on the website ¹
  17           The Court thanks the parties and their counsel for their anticipated

  18   cooperation in complying with these requirements.

  19
  20           Caveat: If counsel fail to file the required Joint Rule 26(f) Report, or
  21   the required pretrial documents, or if counsel fail to appear at the scheduling
  22   conference, the pretrial conference, or any other proceeding scheduled by the
  23   Court, and such failure is not satisfactorily explained to the Court: (a) the
  24   cause shall be dismissed for failure to prosecute, if such failure occurs on the

  25   ///

  26 ¹Local rules may also be purchased from one of the following:
  27     Los Angeles Daily Journal     West Publishing Co.                   Metropolitan News
             915 East First Street           50 West Kellogg Boulevard       210 South Spring Street
  28         Los Angeles, CA 90012           St. Paul MN 55164−9979          Los Angeles, CA 90012


                                                  −7−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 8 of 9 Page ID #:86
  1
        part of the plaintiff; (b) default (and thereafter default judgment) shall be
  2     entered if such failure occurs on the part of the defendant; or (c) the Court
  3     may take such other action as it deems appropriate.
  4
           IT IS SO ORDERED.
  5
  6    DATED: August 1, 2019                     /s/ Dale S. Fischer
                                                Dale S. Fischer
  7                                             United States District Judge
  8
  9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28 revised 05−17

                                              −8−
Case 2:19-cv-06473-DSF-FFM Document 8 Filed 08/01/19 Page 9 of 9 Page ID #:87
                       SCHEDULE OF PRETRIAL AND TRIAL DATES
   CASE NAME:
   CASE NO:
                                                                   Weeks Plaintiff(s) Defendant(s) Court's
   Matter                                                   Time   before Request       Request    Order
                                                                    trial
                                                            8:00
   Trial (jury)(court) (length ___days) (Tuesday)            am
   For Court Trial
   Lodge Findings of Fact and Conclusions of Law, LR                 3
   52, and Summaries of Direct Testimony
   Pretrial Conference, LR 16;                              3:00     4
   Hearing on Motions in Limine                              pm
   For Jury Trial
   Lodge Pretrial Conference Order, LR 16−7;
   File Agreed Set of Jury Instructions and Verdict
   Forms;                                                            6
   File Statement Regarding Disputed Instructions,
   Verdicts, etc.;
   File Oppositions to Motions in Limine
   For Jury Trial
   File Memo of Contentions of Fact and Law, LR 16−4;
   Exhibit & Witness Lists, LR 16−5,6;                               7
   File Status Report Regarding Settlement;
   File Motions in Limine

   Last date to conduct ADR Proceeding, LR 16−15                     12

   Last day for hearing motions, LR 7                                14

   Non−expert Discovery Cut−off                                     21+

   Expert Disclosure (initial)

   Expert Disclosure (rebuttal)

   Expert Discovery Cut−off                                         21+

   Last Date to Amend Pleadings or Add Parties




             LR 16−15 ADR Choice:            1. USMJ                                3. Outside ADR

                                             2. Attorney Settlement Panel




                                                    Exhibit A


                                                      −9−
